COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION
Cause number:            01-16-00435-CR
Style:                   Jonathan Rawlins v. The State of Texas
Date motion filed*:      October 31, 2016
Type of motion:          Appellant’s Motion for a Second Extension of Time to File Brief
Party filing motion:     Appellant’s counsel Steven A. Hershkowitz
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                August 12, 2016
       Number of extensions granted:         1        Current Due Date: October 31, 2016
       Date Requested:                   December 5, 2016 (115 days from original deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: December 5, 2016.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On September 1, 2016, the Clerk of this Court granted the first extension by appellant’s
       new counsel until October 31, 2016, to file appellant’s brief, but with no further
       extensions. Because the trial court only appointed Mr. Hershkowitz as counsel on
       August 10, 2016, and counsel’s second extension contends that the trial records are
       fairly voluminous and he is in a 2-person firm, this extension is granted, but no
       further extensions will be granted given the total length of time requested. See TEX.
       R. APP. P. 10.5(b)(1)(C). Accordingly, if appellant’s brief is not filed by December 5,
       2016, the Court will abate this appeal for a late-brief hearing. See id. 38.8(b)(2).

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually

Date: November 8, 2016


November 7, 2008 Revision